Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation that the shunt was installed by means of manual valves. It is not clear what this means. The relation between the method of installation of the shunt and its function is not clear. Is the applicant attempting to claim the use of manual valves to control the function of the shunt?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,220,799 (Lievens) in view of US Patent 2,379,215 (Brinkmann) and in further view of US Patent 5,017,240 (Brown).
In Re claims 1 Lievens discloses a system for retrieving and using vapors from fuels, which comprises a condensation module (36) that can connect to a fuel tank (11) of a service station by means of a ventilation pipe (34), through which the fuel vapors move to the condensation module (36), where they are condensed, in which said condensation module comprises a cryogenic vaporizer which lowers the temperature of the fuel vapors by condensing same and a processing element (39) which processes the vapors which have not been condensed in said cryogenic vaporizer.
Lievens doesn’t disclose a return pipe for the condensates directly to the tank from the cryogenic condenser. Lievens also doesn’t disclose a coalescing mesh. Lievens discloses a phase separator (39).
Brinkmann discloses an apparatus for handling volatile liquids comprising a condenser (heat exchanger 2) having a return pipe (33) which returns condensed volatile material to a storage tank (1).
Brown discloses condenser which makes use of a condensing mesh (91) to remove entrained condensate from a gas stream (Column 4, lines 45-55). Brown further discloses that the vapor condenser for a fluid stream comprising two modules, a first module which is used to condense and remove water vapor and a second module which is used to condense hydrocarbon vapor (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Lievens apparatus by adding a return pipe, as taught by Brinkmann, in order to return a condensed fuel vapor to the fuel tank. Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Lievens apparatus by using the vapor condenser from Brown, including the coalescing mesh as the phase 
In Re claim 2 Lievens in view of Brinkmann discloses all the limitations. Brinkmann further discloses a collection tank (3) for condensed vapors. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Lievens apparatus by adding a condensing tank, as taught by Brinkmann, in order to collect the condensed vapors prior to returning them to the fuel tank.
In Re claim 3 the use of a bypass to isolate a component of a fluid transfer system was old and well known in the art at the effective filing date of the invention. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Lievens apparatus by adding a shunt between the ventilation pipe and the outlet pipe, in order to permit a user to bypass the condensation module if desired.
In Re claims 5 and 6 Lievens in view of Brinkmann and Brown discloses all the limitations. Brinkmann further discloses a cryogenic compression module in the form of a compressor (6, Column 3, lines 1-5) to provide a cool liquid to the heat exchanger. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Lievens apparatus by adding a cryogenic compression module in the form of a compressor, as taught by Brinkmann, in order to provide a mechanism to cool the gasoline vapor.
In Re claim 7 Lievens in view of Brinkmann and Brown discloses all the limitations. Brinkmann further discloses safety vent valve (11) for release of vacuum or excess pressures (Column 3, lines 20-30). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Lievens apparatus by adding a safety valve, as taught by Brinkmann, in order to prevent the buildup of excess vacuum or pressure.

In Re claim 9 Lievens in view of Brinkmann and Brown discloses all the limitations. Brinkmann further discloses a manual valve (35) to return a condensed fluid to a tank. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Lievens apparatus by adding a manual valve to the return line, as taught by Brinkmann, in order to permit a user to control the return of fluid to the tank.
In Re claim 11 the modules of Brown are arranged in series (18, 20 in Figure 1).
In Re claim 12 Lievens in view of Brinkmann and Brown discloses all the limitations. Brinkmann further discloses a collection tank (3) for condensed vapors. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Lievens apparatus by adding a condensing tank, as taught by Brinkmann, in order to collect the condensed vapors prior to returning them to the fuel tank.
Lievens in view of Brinkman and Brown as applied to claims 1-9, 11, and 12 above performs the method of claims 13-16, 18, 19 and 20 during ordinary use and operation.
In Re claim 17 Lievens in view of Brinkmann and Brown discloses all the limitations. Brinkmann further discloses a collection tank (3) for condensed vapors as well as a sensor which detects the level of the collected liquid in the collection tank (float 15) Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Lievens apparatus by adding a condensing tank having a sensor and to determine the level inside the collection tank using the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753